IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00230-CV

CHARLOTTE SCOTT,
                                                                Appellant
v.

THE HOMEOWNER'S ASSOCIATION OF
SPRING CREEK, INC.,
                                                                Appellee


                           From the 443rd District Court
                               Ellis County, Texas
                              Trial Court No. 90918


                                       ORDER

       The Court has received the status report dated October 20, 2016 in response to the

Court’s October 7, 2016 correspondence.

       The Court ORDERS the parties to continue settlement negotiations with the

assistance of the mediator as described in the status report.

       The Court ORDERS another status report to be filed by appellant within 21 days

from the date of this order. If the parties have been unable to reach a settlement by that
date, the case will be reinstated on the Court’s docket and the appellate timetable will be

reactivated.

                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 2, 2016




Scott v. The Homeowner's Association of Spring Creek, Inc.                           Page 2